Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In Figs.1 and 3, reference numeral “38” does not agree with paragraph [0022], line 6 of the specification because it does not designate a base portion of the blade housing “22”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0021], line 2, “reference numeral “28” is not found in Fig.4.
(2) In paragraph [0022], line 6 does not agree with Figs.1 and 4.  The base portion 38 should be of the clipper body 12 rather than of the blade housing 22.  Note Fig.1.
(3) In paragraph [0024], line 4, reference numerals “48” and “50” are not found in any drawings.
(4) In paragraph [0029], line 4, reference numerals “81” and “82” are not found in any drawings.
(5) Paragraphs [0044]-[0082] should be deleted as the specification specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Design Ltd. V. Union Oil Co., 218 USPQ 865,871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  
Appropriate correction is required.
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 7-9, it is not understood how the ribs are sized to provide a kinetic friction force against dry skin of the patient of less than 1 N using a normal force of 3.5 N.  It is unclear what size of the ribs is that can provide the kinetic friction force against dry skin of the patient of less than 1 N using a normal force of 3.5 N as claimed.
           (2) Claims 2 and 3 improperly depend from claim 1.  Claim 1 is directed to the embodiment shown in Fig.5 and described in paragraph [0033] of the specification having a friction force of less than 1 N (averaging 0.95 N, see Table II).  However, claims 2 and 3 are directed to the embodiment shown in Fig.2 and described in paragraphs [0026]-[0027] of the specification having a friction force of no more than 1.5 N (averaging 1.29 N, see Table I).  However, claim 1 requires the kinetic friction force being less than 1 N.
            (3) In claims 2, 13 and 19, “no greater than about 3 cm^2” is indefinite because the specification does not provide some standard for measuring that degree.  As disclosed in paragraph [0026] of the specification, the ribs 40 have a surface area of about 2 cm^2, less than about half of the guide surface 36 (i.e. less than about 5 cm^2), less than about 25 percent (i.e. less than about 2.5 cm^2) or less than about 20 percent 
          (4) In claims 3, 14 and 20, lines 1-2, “about 10 cm^2” and “about 15 cm^2” are indefinite.  It is suggested “of between about 10 cm^2 and about 15 cm^2” be changed to --in the range of between 10cm^2 and 15 cm^2--.             
          (5) In claims 4, 10 and 18, “adjacent outboard regions” is vague and indefinite.  The phrase should read --adjacent outboard regions of the guide surface--.
          (6) In claims 5 and 11, line 2, “at least about 10 percent” is indefinite 
          (7) In claim 6, line 1, “the spaced region” has no antecedent basis.  It appears claim 6 should depend from claim 5.
          (8) In claim 17, lines 3-5, “the blade assembly comprising: a clipper body” is misleading.  As the disclosed invention is understood, it is the hair clipper 10 that comprises a clipper body 12 as seen in Fig.1.  The blade assembly 20 does not comprise a clipper body 12.
          (9) In claim 17, line 5, “a clipper body” is vague.  Is it in addition to “a clipper body” cited at line 3 of the claim?
          (10) In claim 17, line 6, “a blade assembly” is vague.  Is it in addition to “a blade assembly” cited at line 3 of the claim?
          (11) In claim 17, line 6, “the clipper body” is vague and indefinite.  Does it refer to the one cited at line 3 or line 5 of the claim?
          (12) In claim 17, line 7, “the blade assembly” is vague and indefinite.  Does it refer to the one cited at line 3 or line 6 of the claim?

           (14) Claims 19 and 20 improperly depend from claim 17.  Claim 17 is directed to the embodiment shown in Fig.5 and described in paragraph [0033] of the specification having a friction force of less than 1 N (averaging 0.95 N, see Table II).  However, claims 2 and 3 are directed to the embodiment shown in Fig.2 and described in paragraphs [0026]-[0027] of the specification having a friction force of no more than 1.5 N (averaging 1.29 N, see Table I).  However, claim 1 requires the kinetic friction force being less than 1 N.

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1-3, 8, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (U.S. Patent Application Publication No. 2016/0129602, hereinafter “Mintz”).   
Regarding claims 1 and 2, Mintz discloses a hair clipper (see paragraph [0037], line 9, also illustrated in Fig.9 shown as “920”) comprising:
           a clipper body comprising a motor (see paragraph [0037], line 9); and 
           a blade assembly (100) connected to the clipper body (see paragraph [0030], lines 1-2) such that the motor moves a moveable blade (109) of the blade assembly (100) during operation (see paragraph [0037], lines 10-13), the blade assembly (100) comprising a blade housing (101, see Fig.1) having a guide surface (102) that faces skin of a patient during operation and a patterned array of ribs (110,111,112) that are located on the guide surface (102) defining a guide plane (substantially parallel to the guide surface 102);
            wherein the ribs (110,111,112) of the patterned array of ribs (110,111,112) are arranged space-apart from one another and are sized to provide a kinetic friction force against dry skin of the patient substantially as claimed except Mintz is silent about the kinetic friction force provided by the ribs (110,111,112) when using a normal force of 3.5 N.
            However, Mintz clearly teaches it is desirable to have the surface area of the ribs/protuberances less than the surface area of the guide surface (102) thus reducing a kinetic friction force against the skin of a patient during hair removal due to the reducing amount of surface area contacting the patient‘s skin (see paragraph [0041]).  Thus, it would have been obvious to one skilled in the art to make Mintz’s ribs (110,111,112) of any desirable size (including the claimed range of no greater than about 3 cm^2 of skin contact surface area) in order to provide a certain range, including the claimed range of 
           Regarding claims 3 and 20, Mintz as modified above shows all the claimed limitations except it does not explicitly mention the surface area of the guide surface (102).  However, it is obvious that the surface area of the guide surface (102) depends on the size of the blade assembly (100) desired, including the blade’s (109) size of the blade assembly (100) and the size of the patterned array of ribs (110,111,112) on the guide surface (102).  One skilled in the art would have known to select any desirable surface area for the guide surface (102), including the claimed between about 10 cm^2 and about 15 cm^2, a suitable size to be used in the blade assembly (100).   
Regarding claim 8, Mintz’s patterned array of ribs (110,111,112) are monolithic with the guide surface (102, see paragraph [0039], lines 1-5).
Regarding claim 9, Mintz’s blade assembly (100) is removably connected to the clipper body (see paragraph [0030], lines 1-2).
           Regarding claims 17 and 19, Mintz discloses a method of using a hair clipper (see paragraph [0037], line 9, also illustrated in Fig.9 shown as “920”) comprising:
           coupling a blade assembly (100) to a clipper body of the hair clipper (see paragraph [0030], lines 1-2), the clipper body comprising a motor (see paragraph [0037], line 9) such that the motor moves a moveable blade (109) of the blade assembly (100) during operation (see paragraph [0037], lines 10-13), the blade assembly (100) comprising a blade housing (101, see Fig.1) having a guide surface (102) that faces skin of a patient during operation and a patterned array of ribs (110,111,112) that are located on the guide surface (102) defining a guide plane (substantially parallel to the 
           facing the guide surface (defined by the ribs 110,111,112) toward the skin area such that the patterned array of ribs (110,111,112) contacts the skin area (note the skin area 921” as illustrated in Fig.9); and 
           operating the blade assembly (100) to remove hair (note the hair 922 as illustrated in Fig.9) from the skin area (921) substantially as claimed except Mintz is silent about the kinetic friction force provided by the ribs (110,111,112) when using a normal force of 3.5 N.
           However, Mintz clearly teaches it is desirable to have the surface area of the ribs/protuberances less than the surface area of the guide surface (102) thus reducing a kinetic friction force against the skin of a patient during hair removal due to the reducing amount of surface area contacting the patient‘s skin (see paragraph [0041]).  Thus, it would have been obvious to one skilled in the art to make Mintz’s ribs (110,111,112) of any desirable size (including the claimed range of no greater than about 3 cm^2 of skin contact surface area) in order to provide a certain range, including the claimed range of less than 1 N, of the kinetic friction force against the patient’s skin during hair removal using a normal force of 3.5 N.      

Indication of Allowable Subject Matter
1.       Claims 4-7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.       Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.